Citation Nr: 1047239	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for transfusion reaction with 
blood antibody D.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and 
from January 1986 to October 2006.  He is the recipient of the 
Combat Infantryman Badge, the Purple Heart, and a Bronze Star 
Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota.

In April 2009, the Veteran testified at a personal hearing before 
the undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary in this case.  The record shows that 
in May 2005 the Veteran sustained multiple injuries from an IED, 
and as a result, his left lower leg was amputated.  During 
treatment he received multiple blood transfusions, and the 
Medical Evaluation Board (MEB) at the end of his service noted a 
diagnosis of transfusion reaction with the development of 
antibody D in the Veteran's blood.  He has claimed this 
development as a disability, with particular concerns about the 
potential for a deadly reaction if he receives a transfusion at a 
future date.  

The Board requested an opinion from a hematologist at the 
Veterans Health Administration (VHA) in March 2010.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  In May 2010, a 
response was received.  The specialist noted that there were no 
test results that referenced the alleged antibody D or progress 
notes or lab tests related to the claimed transfusion reaction.  
Therefore, she concluded that she could not form an opinion.  
Several volumes of service treatment records are present in the 
claims file.  Nevertheless, a review of these records reveals 
that the references to the transfusion are limited to the 
aforementioned MEB, an undated treatment summary, and a narrative 
summary of the Veteran's treatment at multiple facilities after 
the injury.  The latter report shows that the Veteran received 
blood transfusions at each facility, but neither the Veteran's 
blood type nor the blood type transfused is noted.  Additionally, 
as indicated by the hematologist, no progress notes related to 
the transfusion reaction are of record.  Accordingly, the Board 
is remanding the claim for further efforts to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.	Request service records dated from May 
2005 onward relevant to the Veteran's 
treatment for his in-service amputation, 
to include the following:

*	Operation reports
*	Treatment summaries
*	Post-surgical progress notes related to 
the claimed transfusion reaction
*	Laboratory/blood bank testing, including 
records associated with blood typing for 
the Veteran and assessing the presence 
of antibody D.

These records should be requested from the 
following sources:

*	National Personnel Records Center; 
*	Navy SSTP at TQ, Iraq; 
*	the 86th CSH in Baghdad; 
*	Balad AB, Iraq; 
*	Brooks Army Medical Center; 
*	Any other potential sources for such 
records.  

All requests and responses, positive and 
negative, should be associated with the 
claims file.  
   
2.	After completing the above action and any other 
development indicated by any response received 
as a consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection claim should be readjudicated, to 
include all evidence received since the April 
2008 statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


